United States Court of Appeals
                                                                  Fifth Circuit

                                                              FILED
                IN THE UNITED STATES COURT OF APPEALS        June 23, 2004
                        FOR THE FIFTH CIRCUIT
                                                        Charles R. Fulbruge III
                                                                Clerk

                             No. 03-41691
                         Conference Calendar


UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,
versus


JAIME REYNA-SALINAS,
                                     Defendant-Appellant.

                        --------------------
            Appeal from the United States District Court
                 for the Southern District of Texas
                       USDC No. C-00-CR-201-1
                        --------------------

Before BARKSDALE, DeMOSS, and CLEMENT, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender, counsel for Jaime Reyna-

Salinas, has moved for leave to withdraw from this appeal and has

filed a brief as required by Anders v. California, 386 U.S. 738

(1967).    A copy of counsel’s motion and brief has been sent to

Reyna-Salinas, but he has not filed a response.     Our independent

review of the brief and the record discloses no nonfrivolous

issue.    Accordingly, counsel’s motion for leave to withdraw is

GRANTED, counsel is excused from further responsibilities herein,

and the APPEAL IS DISMISSED.    See 5TH CIR. R. 42.2.




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.